Case 4:19-cv-02079 Document 13-1 Filed on 10/04/19 in TXSD Page 2 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
FISH CONSTRUCTION, INC., §
Plaintiff, :
VS. : Civil Action No. 4:19-CV-02079
PENNSYLVANIA LUMBERMENS :
MUTUAL INSURANCE COMPANY, §
Defendant. :

PLAINTIFF FISH CONSTRUCTION, INC.’S FIRST AMENDED COMPLAINT
Plaintiff Fish Construction, Inc. (“Plaintiff”) hereby files this First Amended Complaint
against Defendant Pennsylvania Lumbermens Mutual Insurance Company (“Defendant”) for
declaratory judgment, breach of contract, and violations of the Texas Insurance Code. Plaintiff

respectfully would show this Court the following:

PARTIES
1. Plaintiff Fish Construction, Inc. is a Texas corporation with its principal place of
business in Stafford, Texas.
2. On information and belief, Defendant Pennsylvania Lumbermens Mutual Insurance

Company is a Pennsylvania corporation with its principal place of business in Philadelphia,
Pennsylvania. On information and belief, Defendant is an insurance company duly authorized to
and conducing insurance business in the state of Texas. Defendant has appeared in this matter and

may be served through its counsel of record.

 

PLAINTIFF FISH CONSTRUCTION, INC.’S FIRST AMENDED COMPLAINT PAGE 1
Case 4:19-cv-02079 Document 13-1 Filed on 10/04/19 in TXSD Page 3 of 10

JURISDICTION AND VENUE

3. This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332(a)(1)
because Plaintiff and Defendant are citizens of different states, and the amount in controversy
exceeds $75,000.00, excluding interest and costs.

4. Venue is proper in this District and Division pursuant to 28 U.S.C. § 1391 because
the property that is the subject of the insurance policy in dispute is situated in this judicial district
and division.

FACTUAL BACKGROUND
1 The Facility and the Incident.

5. Plaintiff owns a manufacturing facility located at 9820 Cash Road in Stafford,
Texas. The facility consists of approximately 24,000 square feet of shop area and 4,000 square feet
of office area. The building was originally built in 1983 and was purchased by Scott A. Fish in
1991. Prior to occupying the facility, Plaintiff upgraded the lighting, electrical, dust collection and
air systems to comply with local building codes and provide efficient service to its operations.
Plaintiff has continued to reconfigure and update its systems to accommodate new equipment and
growing demands.

6. Electrical service to the building is provided by CenterPoint Energy, which supplies
3-phase, 480-volt, 400-ampere service. The power pole providing service resides on the premises
and power is fed to the building via underground conduit. The primary electrical protection for the
equipment contained therein is a phase-failure relay designed to monitor incoming power supply
and drop the supply when a leg is lost.

7. At approximately noon on January 8, 2018, CenterPoint Energy suffered the loss

of the A-phase fuse on the pole-mounted transformer residing on the premises, resulting in a power

 

PLAINTIFF FISH CONSTRUCTION, INC.’S FIRST AMENDED COMPLAINT PAGE 2
Case 4:19-cv-02079 Document 13-1 Filed on 10/04/19 in TXSD Page 4 of 10

surge and single-phasing (voltage imbalance) condition (the “Incident’”). As a result of the
Incident, abnormal current caused by the voltage imbalance (“power surge”) was estimated to be
as high as 250% of the normal load. The entire electrical distribution system of the building and
every machine that was attached to the power supply were immediately adversely affected by the
power surge.
8. In an instant, all the following items either were destroyed outright or suffered some

degree of immediate and/or obvious damage because of the Incident:

a. Underground Service Lateral;

b. Phase Failure Relay System;

c. Electric Forklift Battery Charger;

d. 2 Kaeser Air Compressors;
e. Compressor Synchronizing Switch;
f. Vacuum Pump;

g. Refrigerated Filter-Dryer for CDA;
h. Uninterruptable Power Supply;
i. Computers;
j. Shoda CNC Router;
k. Homag Router (BOF);
1. Holzma Panel Saw;
m. Weeke Machining Center; and
n. Homag Edge Bander.
9. The extent of the damage was not wholly known at the time because some of the

equipment was hidden from view and/or could not be assessed until power was properly restored

 

PLAINTIFF FISH CONSTRUCTION, INC.’S FIRST AMENDED COMPLAINT PAGE 3

 
Case 4:19-cv-02079 Document 13-1 Filed on 10/04/19 in TXSD Page 5 of 10

to the system. Additionally, as time passed and “break fixes” were attempted, the machines were
continuously exposed to the prolonged effects of the single-phasing condition caused by the surge
that resulted in additional electrical and mechanical damage.

10. Asaresult of the damage, Fish Construction incurred costs to repair and / or replace
the damaged equipment, suffered downtime resulting in the loss of business income that otherwise
would have been earned and expended extra costs in an effort to minimize the interruption at the
facility and return operations to normal.

I. The Insurance Policy.

ll. Defendant issued Plaintiff a package commercial insurance policy, including
commercial property coverage and commercial inland marine coverage, bearing policy number
42-F010-03-17 and effective from November 27, 2017 to November 27, 2018 (the “Policy”). As
part of the commercial property coverage, the Policy includes Equipment Breakdown Protection
Coverage by endorsement.

12. The endorsement provides coverage for direct damage to “Covered Property”
located at the facility, resulting from a “Breakdown” to “Covered Equipment.” “Breakdown” is
defined in, pertinent part, as “the following direct physical loss that causes damage to ‘Covered
Equipment’ and necessitates its repair or replacement: . . . (3) Electrical failure including arcing;
unless such loss or damage is otherwise excluded within this Coverage Form.”

13. The endorsement also defines the term “One Breakdown” as follows: “if an initial
‘Breakdown’ causes other ‘Breakdowns’, all will be considered ‘One Breakdown’. All
‘Breakdowns’ at any one premises that manifest themselves at the same time and are the direct

result of the same cause will be considered ‘One Breakdown’.”

 

PLAINTIFF FISH CONSTRUCTION, INC.’S FIRST AMENDED COMPLAINT PAGE 4

 

 
Case 4:19-cv-02079 Document 13-1 Filed on 10/04/19 in TXSD Page 6 of 10

14. The Policy endorsement includes a “direct damages” deductible of $2,500 and the
endorsement further provides that, “[d]Jeductibles apply separately for each applicable coverage
except if: .. . [mJore than one ‘Covered Equipment’ is involved in ‘One Breakdown’, then only
one deductible, the highest, shall apply for each of the applicable coverages.”

15. Additionally, the Policy endorsement provides coverage to the insured for “Your
[i.e., Fish’s] actual loss of ‘Business Income’ during the ‘Period of Restoration.’”

16. Finally, coverage also exists under the Policy endorsement for “[t]he ‘Extra
Expense’ you [i.e., Fish] necessarily incur to operate your business during the ‘Period of
Restoration’.”

III. Coverage for the Incident.

17. The aforementioned property was damaged as a result of the Incident. Moreover, it
caused Fish to suffer an interruption in its business and caused it to incur costs, which it would not
have incurred if there had been no damage to its equipment, in an effort to minimize its loss of
business income.

18. Within days of the Incident, Plaintiff notified Defendant of the electrical surge and
the then-known damages. Despite such notice, Defendant did not send anyone to inspect the
damage at the facility until August 2018—approximately seven (7) months after the Incident
occurred.

19. | The Incident, which caused damage to multiple pieces of “Covered Equipment,”
constitutes “One Breakdown,” as all the damage was the result of a single electrical failure.

20. ‘The only applicable coverage for the physical damage to the equipment under the

Policy is the Equipment Breakdown Coverage, so only a single deductible applies.

 

PLAINTIFF FISH CONSTRUCTION, INC.’S FIRST AMENDED COMPLAINT PAGE 5

 
Case 4:19-cv-02079 Document 13-1 Filed on 10/04/19 in TXSD Page 7 of 10

21. Notwithstanding the foregoing, Defendant responded to Plaintiffs claim for
coverage by separating the claim into multiple claims—one for each individual piece of “Covered
Equipment”—and charged Plaintiff a $2,500 deductible with respect to each individual piece of
“Covered Equipment.”

22. On March 21, 2019, Plaintiffs counsel sent a letter to Defendant challenging
Defendant’s treatment of the “Claim” and requesting reconsideration of its position. No response
was received.

23. On May 6, 2019, Plaintiffs counsel sent a follow-up letter to Defendant notifying
Defendant that its failure to send a timely response was in violation of its obligations under the
Texas Insurance Code. Defendant’s only response was an email to say that Defendant’s Senior
Claims Examiner, Ray Rogers, “sent a quick email to Travelers and we will speak and get a written
response out soon.” On information and belief, Travelers has a reinsurance agreement with
Defendant in regard to the Policy, but Plaintiffs claim is with Defendant, not Travelers.

Regardless, Defendant still has not responded to Plaintiff's request for reconsideration.

CAUSES OF ACTION
24. Each of the foregoing paragraphs is incorporated by reference in the following
causes of action:
A. Declaratory Relief
25.  Anactual controversy exists between Plaintiff and Defendant with respect to their

rights and obligations under the Policy. In particular, a dispute exists as to the interpretation of the
Equipment Breakdown Coverage Protection endorsement and the application of deductibles. In
turn, a dispute exists as to the amount of damages owed by Defendant to Plaintiff under the Policy

for the damage to its “Covered Equipment” as a result of the Incident, as well as any actual loss of

 

PLAINTIFF FISH CONSTRUCTION, INC.’S FIRST AMENDED COMPLAINT PAGE 6

 
Case 4:19-cv-02079 Document 13-1 Filed on 10/04/19 in TXSD Page 8 of 10

“Business Income” and “Extra Expenses” necessarily incurred during the “Period of Restoration”
as a result of the equipment breakdown.

26. Plaintiff seeks a declaration that all the damage to the Covered Equipment is the
result of a single “Breakdown’”—.e., the electrical failure on the property, which was the cause of
loss that resulted in damage to the “Covered Equipment”—to which only a single deductible
applies. Plaintiff also seeks a declaration that Defendant failed to pay the appropriate amount of
damages under the Policy. Further, Plaintiff seeks a declaration that it is entitled to recovery of its
actual loss of “Business Income” and any “Extra Expenses” necessarily incurred to operate
Plaintiff's business during the “Period of Restoration.”

B. Breach of Contract

27. The Policy sets forth contractual obligations on the part of Defendant to pay the
costs to repair or replace “Covered Equipment” damaged as a result of a “Breakdown.”

28. Plaintiff has performed its obligations under the Policy by paying its premium and
timely notifying Defendant of the claim.

29. Defendant has breached the Policy by not paying the amount owed under the Policy
for the damaged equipment.

30. Asa result of Defendant’s breach, Plaintiff sustained damages in that it paid for
repair and replacement of the damaged equipment as necessary to keep its business as operational
as possible and has not been properly reimbursed by Defendant for those expenditures.

Cc. Prompt Payment of Claims Act

31. Defendant’s failure to pay Plaintiff the amount owed under the Policy for the

damaged equipment constitutes a violation of Section 542.051 et seq. of the Texas Insurance Code

(the “Texas Prompt Payment of Claims Act”).

 

PLAINTIFF FISH CONSTRUCTION, INC.’S FIRST AMENDED COMPLAINT PAGE 7

 
Case 4:19-cv-02079 Document 13-1 Filed on 10/04/19 in TXSD Page 9 of 10

32. Accordingly, Plaintiff, in addition to its claim for damages in connection with
Defendant’s failure to pay the amount owed under the Policy for the damaged equipment, is
entitled to an award of penalty interest at the rate of 18% per annum and attorneys’ fees as set forth
in Section 542.060 of the Texas Insurance Code.

D. Attorneys’ Fees

33. Plaintiff engaged the undersigned counsel to prosecute this lawsuit against
Defendant and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal.

34. Plaintiff prays that it be awarded all reasonable attorneys’ fees incurred in
prosecuting its causes of action through trial and any appeal under Section 38.001(8) of the Texas
Civil Practice and Remedies Code. In addition, and/or in the alternative, Plaintiff requests an award
of attorneys’ fees as permitted under the Prompt Payment of Claims Act.

CONDITIONS PRECEDENT

35. All conditions precedent to Plaintiff's right to recover under the Policy have

occurred, have been fully performed, or have been waived by Defendant.
PRAYER

Plaintiff Fish Construction, Inc. prays that, upon final hearing of the case, this Court
adjudge the contractual obligations of Defendant Pennsylvania Lumbermens Mutual Insurance
Company, that this Court declare and adjudge that Plaintiff recover all damages from and against
Defendant that it may reasonably establish by a preponderance of the evidence, and that this Court
award attorneys’ fees through trial and any appeal, costs of court, pre- and post-judgment interest,
and such other and further relief, at law or in equity, to which Plaintiff may show itself to be justly

entitled.

 

PLAINTIFF FISH CONSTRUCTION, INC.’S FIRST AMENDED COMPLAINT PAGE 8

 
Case 4:19-cv-02079 Document 13-1 Filed on 10/04/19 in TXSD Page 10 of 10

Respectfully submitted,

SHIDLOFSKY LAW FIRM PLLC

 

By: /s/ Douglas P. Skelley
Douglas P. Skelley
Lead Attorney to be Noticed
State Bar No. 24056335
Federal Bar No. 903934
doug@shidlofskylaw.com
Rebecca DiMasi
State Bar No. 24007115
Federal Bar No. 29641
rebecca@shidlofskylaw.com
7200 N. Mopac Expressway, Suite 430
Austin, Texas 78731
512-685-1400
866-232-8710 (Fax)

ATTORNEYS FOR PLAINTIFF
FISH CONSTRUCTION, INC.
CERTIFICATE OF SERVICE
I hereby certify that, on October , 2019, I electronically filed the foregoing document

with the clerk of court for the U.S. District Court, Southern District of Texas, Houston Division,
using the electronic case filing system of the court. The electronic case filing system sent a “Notice
of Electronic Filing” to attorneys of record for all parties who have consented in writing to accept
service by electronic means.

/s/ Douglas P. Skelley
Douglas P. Skelley

 

PLAINTIFF FISH CONSTRUCTION, INC.’S FIRST AMENDED COMPLAINT PAGE 9

 
